DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 22 Apr 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 Apr 2021.
Information Disclosure Statement
The information disclosure statement filed 11 May 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. No copy has been provided of the lined-through references. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 2 is objected to because of the following informalities: In the first line, there should be a space between “1” and “further”. Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP 2004/216502) in view of Rutten (US 4277965).
Regarding claim 1, Fujiwara teaches an impeller for use in a blasting apparatus, wherein: the impeller (2) has an external shape of a circular disk shape with a predetermined thickness (thickness shown in fig 3), and includes an abrasive entry port (at 8), and a plurality of abrasive flow channels (spaces between elements 6) formed at predetermined spacings around the circumferential direction within the thickness of the impeller (shown in fig 2), each of the abrasive flow channels having an inlet communicated with the abrasive entry port (fig 3) and an outlet (at periphery) opening onto an outer peripheral face of the impeller (opening at outer periphery 2a); the abrasive flow channels are provided so as to be inclined with respect to a 
Regarding claim 2, Fujiwara, as modified, teaches all the elements of claim 1 as described above. Fujiwara further teaches the impeller comprising a body (16) formed in a circular disk shape (figs 2 and 3); an opposing plate (17) formed in an endless ring shape (fig 2; 
Regarding claims 3 and 7, Fujiwara, as modified, teaches all the elements of claims 1 and 2 as described above. Fujiwara further teaches the abrasive flow channels are formed with a profile in which a width of the abrasive flow channels in the thickness direction of the impeller gradually narrows from the inlet side toward the outlet side (shown in fig 3).
Regarding claims 5, 11-12, 14 Fujiwara, as modified, teaches all the elements of claims 1-3 and 7 as described above. Fujiwara further teaches a blasting apparatus comprising the impeller according to claims 1-3 and 7 as an abrasive accelerator unit, a drive source to rotate the impeller (translation page 3; “driving means such as a motor”), an abrasive feed unit (13) to feed the abrasive into the abrasive entry port of the impeller (fig 3), and a covering unit (1) covering an outer periphery of the impeller except for a portion thereof (fig 2).
Claims 4, 8-10, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara and Rutten as applied to claims 1-3 and 7 above, and further in view of Naaijkens (US 2013/0336770).
Regarding claims 4 and 8-10, Fujiwara, as modified, teaches all the elements of claims 1-3 and 7 as described in the rejection above. Fujiwara does not teach a wear resistant protection member is attached to an inner wall at the rearward side in the rotation direction of the abrasive flow channels. Naaijkens teaches an impeller for use in a blasting apparatus including a wear resistant protection member (17) attached to an inner wall (16) at the rearward side in the rotation direction of the abrasive flow channels (fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide a wear resistant protection member to the flow channels of Fujiwara in order to provide a long lasting, wear-resistant member which surface can be easily replaced as taught by Naaijkens ([0031]).
Regarding claims 13 and 15-17 Fujiwara, as modified, teaches all the elements of claims 4 and 8-10 as described above. Fujiwara further teaches a blasting apparatus comprising the impeller according to claims 4 and 8-10 as an abrasive accelerator unit, a drive source to rotate the impeller (translation page 3; “driving means such as a motor”), an abrasive feed unit (13) to feed the abrasive into the abrasive entry port of the impeller (fig 3), and a covering unit (1) covering an outer periphery of the impeller except for a portion thereof (fig 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar impellers, including those with tapered, curved and angled channels are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723  

                                                                                                                                                                                                      /MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723